 1   OFFICE OF THE CITY ATTORNEY
     Elizabeth L. Schoedel (WSBA #20240)
 2   Salvatore J. Faggiano (WSBA #15696)
     Assistant City Attorneys
 3   808 W. Spokane Falls Blvd.
     Spokane, Washington 99201
 4   Telephone: (509) 625-6225
 5   BARON & BUDD, P.C.
     Scott Summy, TX Bar No. 19507500 (Pro Hac Vice)
 6   Carla Burke, TX Bar No. 24012490 (Pro Hac Vice)
     Celeste Evangelisti, CA Bar No. 225232 (Pro Hac Vice)
 7   Brett Land (WSBA #53634)
     Cary McDougal, TX Bar No. 13569600 (Pro Hac Vice)
 8   Alicia Butler, TX Bar No. 00797823 (Pro Hac Vice)
     3102 Oak Lawn Avenue, Suite 1100
 9   Dallas, Texas 75219
     Telephone: (214) 521-3605
10
     John P. Fiske, CA Bar No. 249256 (Pro Hac Vice)
11   Jason J. Julius, CA Bar No. 249036 (Pro Hac Vice)
     11440 West Bernardo Court, Suite 265
12   San Diego, CA 92127
     Telephone: (858) 251-7424
13
     GOMEZ TRIAL ATTORNEYS
14   John H. Gomez, CA Bar No. 171485 (Pro Hac Vice)
     655 West Broadway, Suite 1700
15   San Diego, CA 92101
     Telephone: (619) 237-3490
16
     Attorneys for Plaintiff City of Spokane
17
                            UNITED STATES DISTRICT COURT
18
                           EASTERN DISTRICT OF WASHINGTON
19
     CITY OF SPOKANE, a municipal                   Case No.: 2:15-cv-00201-SMJ
20
     corporation located in the County of
21   Spokane, State of Washington,                  PLAINTIFFS’ RESPONSE TO
                                                    DEFENDANTS’ STATEMENT OF
22
          Plaintiff,                                DISPUTED MATERIAL FACTS AND
23   v.                                             COUNTER-STATEMENT OF
                                                    MATERIAL FACTS (ECF NO. 527)
24
     MONSANTO COMPANY, SOLUTIA
25   INC., and PHARMACIA
     CORPORATION, and DOES 1 through
26
     100.
27
          Defendants.
28

      PLAINTIFFS RESPONSE TO DEFENDANTS STATEMENT
      OF DISPUTED MATERIAL FACTS AND COUNTER-
      STATEMENT OF MATERIAL FACTS - 1
 1         Plaintiff submits the following in response to Defendants Monsanto Company,
 2
     Solutia Inc., and Pharmacia LLC (collectively “Monsanto”) Statement of Disputed
 3

 4   Material Facts and Counterstatement of Material Undisputed Fact, ECF No. 527.

 5   Defendants’ Counter Statement          Defendant’s           Plaintiff’s Response
 6    of Undisputed Material Fact           Supporting
                                             Evidence
 7
     1. Under the National              Declaration of Alan    Not disputed that the State of
 8                                                             Washington may issue
     Pollutant Discharge Elimination Y. Wong in support
 9 System (“NPDES”), Washington of Defendants’                 general or individual permits.
     State may issue two types          Counter- Statement of Not disputed as to the
10                                                             descriptions of general and
     of permits to control discharge    Material               individual permits.
11 into the Spokane River: individual Undisputed Facts
     permits and general permits.       (“Wong Decl.”), Ex.
12
     Individual permits are permits for 1 at 1 (NPDES
13 a specific discharge at a specific Permits 101
     location. General permits are
14
     permits for a group of similar
15 discharges at diverse locations.
  2. 2. The following non-              See generally Wong Plaintiff does not dispute that
16
     governmental entities discharge Decl., Ex. 2 (Kaiser Kaiser Aluminum and Inland
17 into the Spokane River pursuant Aluminum NPDES Empire Paper discharge into

18
     to an individual NPDES permit: Permit); Ex. 3 (Inland the Spokane River pursuant to
                                                             an individual NPDES permit;
     Kaiser Aluminum, Inland Empire Empire NPDES             both permits list “Spokane
19 Paper, and the Midnite Mine site Permit);                 River” as the receiving water
20
     of Dawn   Mining  Company.         Ex.  4               body. However, Dawn Mining
                                        (Midnite Mine        Company’s permit lists
21                                      Authorization).      “Spokane Arm of Lake
                                                               Roosevelt” as the receiving
22                                                             water. ECF No. 528-4 at 2.
23   3. Washington State issued           Wong Decl., Ex. 5 at Not disputed.
     the Industrial Stormwater            p. 1
24   General Permit (“ISPG                (ISGP NPDES
25   NPDES Permit”), which                Permit).
     is a “statewide permit that
26
     applies to facilities conducting
27   industrial activities that discharge
     stormwater to a surface
28
     waterbody or to a storm sewer
     PLAINTIFFS RESPONSE TO DEFENDANTS STATEMENT
     OF DISPUTED MATERIAL FACTS AND COUNTER-
     STATEMENT OF MATERIAL FACTS - 2
 1   system that drains to a surface
 2   waterbody.”
     (emphasis in original)
 3

 4
     4. The following non               See generally Wong Disputed. The documents
 5
     Governmental entities              Decl., Ex. 6           cited by Defendants do not
 6   discharge into the Spokane River   (Earthworks            prove that the companies
     pursuant to the ISPG NPDES         ISGP Letter); Ex. 7 actually discharge into the
 7
     Permit: Earthworks Recycling       (Berg                  Spokane River.
 8   Inc., Berg Manufacturing Inc.,     Manufacturing CNE
     FedEx Ground Spokane,              Exemption Letter); Exhibit 6 is a letter noting
 9
     Goodrich Corporation               Ex. 8                  that Earthworks Recycling
10   Carbon Products, Inland            (FedEx Ground CNE Inc is covered under the
     Northwest Dairies, EZ              Exemption Letter); Industrial Stormwater
11
     Loader Boat Trailers Inc.,         Ex. 9                  General Permit. The permit
12   Central Pre Mix Prestress          (Goodrich CNE          alone does not demonstrate
     Co., and FedEx Express             Exemption Letter); that the company currently
13
     GEGA.                              Ex. 10                 discharges into the Spokane
14                                      (Inland ISPG NPDES River. ECF No. 528-6 at 2.
                                        Permit Letter); Ex. 11
15
                                        (EZ Loader ISPG        Exhibit 7 is a letter
16                                      NPDES                  documenting that Berg
                                        Letter); Ex. 12        Manufacturing, Inc.’s site is
17
                                        (Central Pre Mix       eligible for a Conditional No
18                                      restress ISPG NPDES Exposure Exemption, such
                                        Letter); Ex. 13        that it is not required to
19
                                        (FedEx GEGA CNE apply for and obtain a
20                                      Exemption Letter). permit. ECF No. 528-7 at 2.
21
                                                              Exhibit 8 is a letter
22                                                            documenting that Fedex
23
                                                              Ground Package System,
                                                              Inc.’s site is eligible for a
24                                                            Conditional No Exposure
25
                                                              Exemption, such that it is not
                                                              required to apply for and
26                                                            obtain a permit. ECF No.
27
                                                              528-8 at 2.

28

     PLAINTIFFS RESPONSE TO DEFENDANTS STATEMENT
     OF DISPUTED MATERIAL FACTS AND COUNTER-
     STATEMENT OF MATERIAL FACTS - 3
 1                                                 Exhibit 9 is a letter
 2                                                 documenting that Goodrich’s
                                                   site is eligible for a
 3                                                 Conditional No Exposure
 4                                                 Exemption, such that it is not
                                                   required to apply for and
 5                                                 obtain a permit. ECF No.
 6                                                 528-9 at 2.

 7                                                 Exhibit 10 is a letter noting
 8                                                 that Inland Northwest
                                                   Dairies LLC is covered
 9                                                 under the Industrial
10                                                 Stormwater General Permit.
                                                   The permit alone does not
11                                                 demonstrate that the
12                                                 company currently
                                                   discharges into the Spokane
13                                                 River. ECF No. 528-10 at 2.
14
                                                   Exhibit 11 is a letter noting
15                                                 that EZ Loader Boat Trailers
16                                                 Inc is covered under the
                                                   Industrial Stormwater
17                                                 General Permit. The permit
18                                                 alone does not demonstrate
                                                   that the company currently
19                                                 discharges into the Spokane
20                                                 River. ECF No. 528-11 at 2.
21                                                 Exhibit 12 is a letter noting
22                                                 that Central Pre Mix
                                                   Prestress Co. is covered
23
                                                   under the Industrial
24                                                 Stormwater General Permit.
                                                   The permit alone does not
25
                                                   demonstrate that the
26                                                 company currently
                                                   discharges into the Spokane
27
                                                   River. ECF No. 528-12 at 2.
28

     PLAINTIFFS RESPONSE TO DEFENDANTS STATEMENT
     OF DISPUTED MATERIAL FACTS AND COUNTER-
     STATEMENT OF MATERIAL FACTS - 4
 1                                                            Exhibit 13 is a letter
 2                                                            documenting that FedEx
                                                              Express -- GEGA’s site is
 3                                                            eligible for a Conditional No
 4                                                            Exposure Exemption, such
                                                              that it is not required to
 5                                                            apply for and obtain a
 6                                                            permit. ECF No. 528-13 at
                                                              2.
 7

 8

 9        RESPECTFULLY SUBMITTED this 3 day of March 2020.
10

11                                          By:     /s/ Brett Land
12                                          BARON & BUDD, P.C.
                                            Scott Summy (admitted Pro Hac Vice)
13                                          Carla Burke (admitted Pro Hac Vice)
14                                          Celeste Evangelisti (admitted Pro Hac Vice)
                                            Brett Land WSBA #53634
15                                          John P. Fiske (admitted Pro Hac Vice)
16                                          Jason J. Julius, (admitted Pro Hac Vice)
                                            Cary McDougal, (admitted Pro Hac Vice)
17
                                            Alicia Butler, (admitted Pro Hac Vice)
18
                                            OFFICE OF THE CITY ATTORNEY
19
                                            Elizabeth L. Schoedel WSBA #20240
20                                          Salvatore J. Faggiano WSBA #15696
                                            Assistant City Attorneys
21

22                                          GOMEZ TRIAL ATTORNEYS
                                            John H. Gomez (admitted Pro Hac Vice)
23

24                                          Attorneys for Plaintiff City of Spokane
25

26
27

28

     PLAINTIFFS RESPONSE TO DEFENDANTS STATEMENT
     OF DISPUTED MATERIAL FACTS AND COUNTER-
     STATEMENT OF MATERIAL FACTS - 5
 1                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on March 3, 2020, I electronically filed the foregoing with the
 3

 4   Clerk of the Court using the CM/ECF System which in turn automatically generated a

 5   Notice of Electronic Filing (NEF) to all parties in the case who are registered users of the
 6
     CM/ECF system. The NEF for the foregoing specifically identifies recipients of electronic
 7

 8   notice.

 9
10                                            By: s/ Brett Land
                                                  Brett Land WSBA #53634
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
      PLAINTIFFS RESPONSE TO DEFENDANTS STATEMENT
      OF DISPUTED MATERIAL FACTS AND COUNTER-
      STATEMENT OF MATERIAL FACTS - 6
